Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-13-2007

Griffin v. De Lage Landen Fin
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1090




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Griffin v. De Lage Landen Fin" (2007). 2007 Decisions. Paper 1492.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1492


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 06-1090




                                 STACY A. GRIFFIN,
                                              Appellant

                                           v.

                 DE LAGE LANDEN FINANCIAL SERVICES, INC.




                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                          D.C. Civil Action No. 04-cv-5352
                             (Honorable Timothy R. Rice)


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    March 2, 2007

       Before: SCIRICA, Chief Judge, McKEE and NOONAN * , Circuit Judges.

                                 (Filed March 13, 2007)




                              OPINION OF THE COURT




   *
    The Honorable John T. Noonan, Jr., United States Circuit Judge for the Ninth Judicial
Circuit, sitting by designation.
NOONAN, Circuit Judge.

       Stacy Griffin ("Griffin") appeals a motion for a directed verdict in favor of De

Lage Laden Financial Services ("DLL") in her sex discrimination suit under Title VII.

42 U.S.C. § 2000e et. seq. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

       There is no disputing that Griffin worked with a miscreant who happened to be

her ex-boyfriend: Alex Ortega ("Ortega"). Ortega assaulted Griffin at her home and was

short with her in their interactions at work. Griffin was also, however, an unprofessional

employee with a short temper. Taking the evidence in the light most favorable to Griffin,

she cannot make a prima facie case on any of her three theories of gender discrimination.

1. Griffin failed to establish a prima facie case of sexual discrimination.

       A plaintiff in a sexual discrimination case must prove that "the employer acted

with discriminatory animus." Abramson v. William Paterson College, 260 F.3d 265, 283

(3d Cir. 2001). By her own admission, Griffin's bosses did not discriminate against her

on the basis of gender. Moreover, Griffin's performance reviews both before and after

the assault were below average and provide a legitimate, non-discriminatory justification

for her termination.

       There is no evidence that Griffin was fired because of her gender. The motion for

a directed verdict on the sexual discrimination claim was proper.

2. Griffin failed to establish a prima facie case of a hostile work environment.




                                             2
       A hostile work environment claim requires "pervasive and regular" discrimination

that creates an environment "severe enough to affect the psychological stability of a

minority employee," both subjectively and objectively. Andrews v. City of Philadelphia,

895 F.2d 1469, 1482 (3d Cir. 1990). The Andrews plaintiffs, female officers in a

Philadelphia police unit, were subjected to the display of pornographic materials, the

regular use of sexist slurs, the stealing of work files, vandalism of personal property,

anonymous threatening phone calls at home, and the use of a burning agent on their

clothes. Id. at 1472-74.

       Taking Griffin's version of the facts, her work environment did not display the

level of severe and pervasive harassment exhibited in Andrews. Griffin provided no

evidence that Ortega was sabotaging her or asking others to write bad performance

reviews about her. Griffin's evidence that she was left out of eight meetings over

two-and-a-half years does not give rise to an inference of "severe and pervasive"

harassment.

       The motion for a directed verdict on the hostile work environment claim was

properly granted.

3. Griffin failed to establish a prima facie case of retaliation.

       "[T]o advance a prima facie case of retaliation, a plaintiff must show that: (1) the

employee engaged in a protected employee activity; (2) the employer took an adverse

employment action after or contemporaneous with the employee's protected activity; and


                                              3
(3) a causal link exists between the employee's protected activity and the employer's

adverse action." Farrell v. Planters Lifesavers Co., 206 F.3d 271, 279 (3d Cir. 2000).

When a long time has passed between the protected activity and the adverse event, the

plaintiff needs to show intervening antagonism or retaliatory animus. Krouse v.

American Sterilizer Co., 126 F.3d 494, 503-04 (3d Cir. 1997).1

       Here, the protected activities were Griffin's conversations with DLL about the

assault, and the adverse action was her termination two-and-a-half years later. Given the

time lapse, Krouse requires Griffin to show intervening gender-based antagonism. She

has failed to show that any bad relationships at work arose because of her gender, as

discussed supra. She admitted that she had no evidence supporting the allegation that

Ortega conspired to have other employees write bad performance reviews about her. She

also admitted that her problems with co-workers were the result of her behavior.

       The motion for a directed verdict on Griffin's retaliation claim was properly

granted.

4. The district court did not abuse its discretion in excluding certain evidence.

       Griffin argues that the district court wrongfully excluded evidence about her

credibility. Her proffered evidence requires a chain of inferences so attenuated that the

evidence has no probative value: she sought to (1) introduce evidence of other



   1
    While Krouse concerned a suit under the ADA, the analysis “uses the same
framework we employ for retaliation claims arising under Title VII.” Id. at 500.

                                             4
employees' views of the adequacy of DLL's investigation, because (2) these views might

have led those employees to disbelieve the existence of the assault, which would then (3)

have undercut Griffin's credibility in general, which would ultimately (4) have

contributed to the alleged discrimination and hostile work environment. Even if the

evidence were probative of credibility, however, it would fail to establish that this loss of

credibility was due to Griffin's gender, as Title VII requires. The district court did not

abuse its discretion in excluding Griffin's proffered credibility evidence.

       The exclusion of extrinsic evidence of the details of the assault was also proper.

Evidence that the assault itself occurred was permitted. Details of the incident would

have added nothing to the case, since Griffin's claim concerned not the assault itself but

the discrimination, hostile work environment, and retaliation it supposedly engendered.

Details of the assault could not remedy the infirmities of Griffin's prima facie Title VII

claims and would have been highly prejudicial.




                                              5